Citation Nr: 0933548	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1. Entitlement to service connection for alcoholism.

2. Entitlement to service connection for heart disease, to 
include as secondary to service-connected hypertension.

3. Entitlement to service connection for a kidney disorder, 
to include as secondary to service-connected hypertension.

4. Entitlement to service connection for a liver disorder, to 
include as secondary to service-connected hypertension.

5. Entitlement to service connection for depression, to 
include as secondary to service-connected hypertension.

6. Entitlement to service connection for residuals of a 
possible stroke, to include as secondary to service-connected 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of 
multiple private treatment records related to his coronary 
artery disease.  See 38 C.F.R. § 20.1304 (2008).  The Board 
notes that the Veteran waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  Id.  Therefore, the 
Board may properly consider such evidence in rendering its 
decision.

All issues of service connection on a secondary basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On March 6, 2009, prior to promulgation of a decision by the 
Board, the Veteran requested to withdraw his appeal as to the 
issue of entitlement to service connection for alcoholism.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met as to the issue of entitlement to 
service connection for alcoholism.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  On March 6, 2009, the Veteran withdrew the 
issue of entitlement to service connection for alcoholism.  
See the March 6, 2009 hearing transcript, page 2.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration for this issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to service connection for alcoholism, and this 
issue is dismissed.



ORDER

The appeal as to the issue of entitlement to service 
connection for alcoholism is dismissed.


REMAND

The Veteran contends that he suffers disorders of the kidney, 
liver, and heart, residuals of a stroke, and depression as a 
result of his service-connected hypertension.  The Board 
finds that a remand is necessary for further development of 
the record. 

First, a remand is required so that VA may fulfill its duty 
to assist in obtaining records relevant to the Veteran's 
claims.  In this regard, the Board observes that the Veteran 
has reported hospitalization at a military hospital in 
Wiesbaden, Germany in December 1985.  Service treatment 
records show treatment at a battalion aid station in 
Wackenheim, Germany in November 1985 and December 1985, but 
records from this hospitalization are not in the claims file 
and there is also no indication that they were ever 
requested.  Hence, VA is obligated to attempt to obtain 
outstanding military treatment records from the military 
hospital in Wiesbaden, Germany.

Additionally, the Veteran testified at his hearing that he 
was scheduled for further cardiac treatment in the months 
after the hearing.  Further, the most recent VA treatment 
record in file is dated in August 2006.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, all VA treatment records 
from the Wichita VA facility dated from August 2006 onward 
should be associated with the claims file. 

Further, the Veteran also testified to having a pending claim 
for benefits from the Social Security Administration (SSA).  
The records relevant to that claim are not in the claims 
file.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Therefore, efforts must be made to obtain 
outstanding records from the SSA.

Finally, a VA examination is in order with respect to two of 
the Veteran's claims.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the Board notes that the 
Veteran's service-connected hypertension was diagnosed during 
his military service, and the record reflects a diagnosis of 
renal hypertension (February 1999), as well as coronary 
artery disease, which at least suggests current disabilities 
of the heart and kidneys.  As there is evidence of a service-
connected disability of hypertension, a current disability of 
the heart and kidney, and a possible relationship between the 
two, a remand is required so that the Veteran may be afforded 
a VA examination with respect to these two claims.

Accordingly, the case is REMANDED for the following action:

1.	Request from all appropriate sources 
records related to the Veteran's 
December 1985 hospitalization in a 
military hospital in Wiesbaden, 
Germany.  

2.	Request all VA treatment records for 
the Veteran from the Wichita VA 
facility dated from August 2006 onward.  

3.	Request all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  

4.	Associate all requests and responses, 
positive and negative, relevant to the 
above actions with the claims file. 

5.	Once all outstanding records have been 
received, schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of his heart disease and 
any current kidney disease.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that any currently 
present heart disorder was caused 
or chronically worsened by the 
Veteran's service-connected 
hypertension?

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that any currently 
present kidney disorder was caused 
or chronically worsened by the 
Veteran's service-connected 
hypertension?

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
March 2008 supplemental statement of 
the case.  If any claim is not resolved 
to the Veteran's satisfaction, he his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


